SPRAGUE, District Judge.
This is a libel for wages. The answer alleges that the li-bellant as mate of this brig, had the sole charge of taking on board a cargo at New Orleans, — and that through carelessness, he gave drayage receipts for 109 barrels of pork and received only 101. That the master being misled by such receipts, signed bills of lading for 109 barrels, and on arriving at Pos-ton having only 101 to deliver, paid to the consignee the value of the other eigljt barrels embraced in the bill of lading, and insists that the amount so paid should be deducted from the libellant’s wages. There are two insurmountable, objections to this defence; First, it is not proved that' the mate signed receipts for too many barrels, — second, if he had. and the error in the bill of lading was occasioned thereby, still he would not be bound to refund the amount paid, to the consignee. There had been no transfer of the bill of lading, or of the property. It still belonged to the shipper, and the consignee was merely his agent. The bill of lading consists of two parts, a receipt and a promise. It acknowledges that certain goods have been shipped and engages to deliver them. The receipt may be contradicted by parol. The master had it in his power to show that only 101 barrels were shipped. And the shipper had no claim whatever for more than that quantity. The master voluntarily paid the consignee for eight barrels for which he had no claim, and without any notice to the mate; this certainly cannot bind the mate to refund. If through the negligence of the libel-*392lant, a loss had necessarily resulted, he might have been responsible therefor, but it does not appear that any loss has necessarily resulted from the error in the bill of lading.
See Sutton v. Kettell [Case No. 13,647].
Decree for the amount of wages without deduction.